Citation Nr: 0028144	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-02 078	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a chronic headache disability.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for post traumatic 
stress disorder.  

4.  Entitlement to nonservice connected pension, including 
under the provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel


INTRODUCTION

The veteran had active service from October 1968 and June 
1970.  According to his service personnel records, upon his 
separation from active duty in June 1970, he was transferred 
to the United States Army Reserves.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an November 1998 rating action of the 
Nashville, Tennessee, Regional Office (RO).  In that 
decision, the RO denied service connection for hypertension 
and for post traumatic stress disorder (PTSD), confirmed a 
prior denial of service connection for a chronic headache 
disability, and denied nonservice connected pension benefits 
(including under the provisions of 38 C.F.R. § 3.321(b)(2)).  

Review of the claims folder indicates that, in several prior 
final rating actions, the RO denied service connection for a 
chronic headache disability.  Consequently, the issue 
currently on appeal is correctly defined as whether new and 
material evidence sufficient to reopen a previously denied 
claim of entitlement to service connection for a chronic 
headache disability has been received.  The Board notes that 
the RO has developed the issue regarding the veteran's 
headache claim as entitlement to service connection for a 
chronic headache disorder (e.g., entitlement to service 
connection for a disability on a de novo basis).  
Importantly, however, the Board finds no prejudice to the 
veteran in adjudicating his headache claim on a new and 
material basis.  Consequently, the Board will proceed to 
adjudicate the issue of whether new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a chronic headache disability has been 
received.  

(The issue of entitlement to nonservice-connected pension 
benefits, including under the provisions of 38 C.F.R. 
§ 3.321(b)(2), will be addressed in the REMAND portion of 
this decision.)  


FINDINGS OF FACT

1.  In August 1997, the RO confirmed previous denials of 
service connection for headaches.  The veteran did not 
initiate an appeal of this denial.  

2.  Since the August 1997 decision, evidence has been 
received that does not bear directly and substantially upon 
the specific matter under consideration, that is either 
cumulative or redundant, and that, by itself or with evidence 
previously assembled, is not so significant that it must be 
considered in order to decide fairly the merits of the claim.  

3.  Competent medical evidence of a nexus between the 
currently diagnosed hypertension and the veteran's service 
has not been submitted.  

4.  The veteran has a diagnosis of PTSD related to claimed 
stressors during his active military service.


CONCLUSIONS OF LAW

1.  The RO's August 1997 denial of service connection for 
headaches is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1997); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1999).

2.  The evidence submitted since the RO's August 1997 denial 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for a chronic 
headache disability have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a) (1999).  

3.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

4.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Chronic Headache Disability

By an October 1974 rating action, the RO initially denied 
service connection for headaches.  Service medical records 
reflect a one-time episode of complaints of frontal headaches 
and dizziness in November 1968.  No post-service medical 
records reflected a diagnosis of a chronic headache 
disability.  Consequently, the RO concluded, in October 1974, 
that the evidence of record did not support a finding of a 
headache disability associated with the veteran's active 
service.  The RO denied service connection for headaches.  
Although the RO notified the veteran of this denial in the 
same month, he did not initiate an appeal.  The RO's October 
1974 denial of service connection for headaches, therefore, 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 19.118, 19.153 (1974).  

In October 1980, the veteran appeared to raise another claim 
for service connection for headaches, in addition to other 
disabilities.  He did not submitted additional evidence at 
that time.  In a December 1980 letter, the RO referred the 
veteran to the agency's October 1974 notification of denial 
of service connection for hypertension.  

Thereafter, by a January 1987 rating action, the RO continued 
to deny service connection for headaches.  Additional medical 
evidence received showed periodic post-service VA treatment 
for headaches without relating any chronic headache 
disability to the veteran's active service.  Thus, the RO, by 
the January 1987 rating action, continued the prior denial of 
service connection for a chronic headache disability.  
Although the RO notified the veteran of this denial in the 
same month, he did not initiate an appeal.  The RO's January 
1987 denial of service connection for headaches, therefore, 
became final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 19.129, 19.192 (1986).

VA medical records subsequently received simply reflected 
continued post-service treatment (in 1997) for headaches with 
no medical opinion regarding the etiology of such a disorder.  
Thus, by an August 1997 rating action, the RO continued the 
denial of service connection for headaches.  Although the RO 
notified the veteran of this decision in the following month, 
the veteran failed to initiate an appeal of the denial.  
Consequently, the RO's August 1997 denial became final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1997); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999); 
and Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated at Winters 
v. Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
"new and material."  Id.  The Court has explained that 
"new evidence" is evidence that is not "merely cumulative" 
of other evidence of record.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).  Evidence is "material" when it 
bears directly or substantially on the specific matter and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  In deciding the 
issue of whether newly received evidence is "new and 
material," the credibility of the evidence must be presumed.  
Justus v. Principi, 3 Vet.App. 510, 512-513 (1992).  

Among the additional evidence associated with the claims 
folder since the August 1997 rating action are recent 
post-service VA records of treatment for, and examination of, 
headaches.  Although these reports reflect the veteran's 
continued complaints of headaches since service, none of the 
documents include competent evidence (e.g., a medical 
opinion) associating the veteran's current headaches to his 
active duty.  In fact, at the August 1998 VA general medical 
examination, the examiner simply diagnosed chronic vascular 
migraine headaches with a "negative work-up."  

These additional documents do not provide competent evidence 
of an association between the veteran's current headaches and 
his service.  Some of these medical records were considered 
by the RO at the time of its August 1997 decision.  
Importantly, even the additional documents that were not 
considered by the RO at the time of its last final decision 
on this claim in August 1997 do not bear directly and 
substantially upon the specific matter under consideration, 
are cumulative and redundant, and are not so significant that 
they must be considered to decide fairly the merits of this 
service connection claim.  Consequently, the additional 
reports received since the last final denial in August 1997 
do not constitute new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claim for service connection for a 
chronic headache disability cannot be reopened.  

The Board acknowledges that, review of the claims folder 
indicates that the veteran was awarded Social Security 
Administration (SSA) benefits, effective from August 1998, 
due to various disabilities, including migraine headaches.  
The private medical records used to support the SSA's award 
have not been obtained and associated with the claims folder.  
Significantly, however, in the substantive appeal which was 
received at the RO in January 1999, the veteran specifically 
stated that he has received treatment for his vascular 
headaches at the VA Medical Center (VAMC) in Birmingham, 
Alabama since his release from active duty.  

First, the Board notes that further review of the claims 
folder indicates that all available treatment records from 
the Birmingham VAMC have been obtained and associated with 
the claims folder.  Moreover, the veteran has not reported 
having had private medical treatment for his headaches.  
Thus, the Board concludes that a remand of the veteran's 
chronic headache disability claim for further evidentiary 
development is not necessary.  

II.  Hypertension

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity as well as sufficient observation 
to establish chronicity at the time.  If chronicity in 
service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).  

However, the threshold question to be answered is whether the 
veteran's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  38 U.S.C.A 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a particular claim is 
not well grounded, then there is no duty to assist in 
developing facts pertinent to the claim, and the claim must 
be denied.  Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. 
Cir. 1997).  

Generally, to establish a plausible claim, a claimant must 
present medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus or link between the claimed in-
service disease or injury and the present disease or injury.  
Epps v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997) and 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 
489, 495-98 (1997).  Evidentiary assertions by the veteran 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The service medical records in the present case, including 
the June 1970 separation examination, are negative for 
complaints of, treatment for, or findings of hypertension.  
The first post-service evidence of hypertension is dated in 
August 1996, when a diagnosis of hypertension was noted.  At 
the VA general medical examination conducted in August 1998, 
the veteran reported that hypertension has been diagnosed 
since 1989.  A physical examination demonstrated a blood 
pressure reading of 141/92.  The examiner provided a 
diagnosis, in pertinent part, of hypertension diagnosed in 
1989.  

The Board acknowledges the veteran's assertions that he was 
treated for hypertension during his active service and that 
he has been treated for his hypertension at the Birmingham 
VAMC since his release from active duty.  However, a complete 
and thorough review of the claims folder indicates that all 
available service medical records and post-service medical 
reports from the Birmingham VAMC have been obtained.  

Significantly, the claims folder contains no competent 
medical evidence that the veteran's currently diagnosed 
hypertension is associated with his service.  The only 
evidence of record of such a nexus is the veteran's own lay 
statements of continued symptomatology.  Because the veteran 
is a layperson with no medical training or expertise, his 
assertions standing alone do not constitute competent medical 
evidence of a nexus between his hypertension and his service.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
currently diagnosed hypertension is associated with his 
active military duty.  Therefore, his claim for service 
connection for hypertension must be denied on the basis that 
it is not well grounded.  

The Board notes that, in a June 2000 statement, the veteran's 
representative cited a portion of the VA Manual 21-1 as 
support for the contention that VA has a continuing 
obligation to assist veterans in the development of their 
claims, even ones that are not well-grounded.  However, 
because the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to develop this claim further.  See Morton 
v. West, 12 Vet.App. 477, 485-486 (1999).  If the veteran 
wishes to submit additional pertinent treatment records, he 
may do so.  The Board views its discussion in this decision 
as sufficient notification to the veteran of the elements 
necessary to render his claim well grounded and to explain to 
him the reason that his current attempt fails to meet the 
well-grounded requirements.  

III.  PTSD

As previously discussed in this decision, service connection 
may be granted for a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995); see also Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in the development of facts pertinent to the claim, and the 
claim must fail.  Id.   

A well-grounded claim for service connection for PTSD in 
particular has been submitted when there is "[1]  medical 
evidence of a current [PTSD] disability; [2]  lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, which in a PTSD case is the equivalent of 
in-service incurrence or aggravation; and [3]  medical 
evidence of a nexus between service and the current PTSD 
disability."  Cohen v. Brown, 10 Vet. App. 128, 137 (1997) 
(citations omitted); see also 38 C.F.R. § 3.304(f) (1999).  

According to the report of a VA PTSD examination completed in 
August 1998 in the present case, the veteran reported that, 
while he was not involved in direct combat during his service 
in Vietnam, he recalled having seen dead and burned bodies 
from Napo, witnessed a fellow soldier's hand blown apart, and 
escorted this serviceman to a doctor.  He reported that his 
worst experience happened one day in late 1968 when his unit 
was overrun by Vietcong.  The veteran explained that he was 
in charge of guarding a bunker and that, when his unit ran 
out of ammunition, his lieutenant did not allow him to leave 
to get more supplies.  The veteran stated that, as a result, 
his unit has to wait until their air strip was taken back 
from the Vietcong.  The veteran described feeling helpless 
without ammunition, seeing the dead bodies of several 
American soldiers lying nearby when he was allowed to leave, 
and helping to load the dead bodies.  Following a mental 
status evaluation, the examiner diagnosed chronic PTSD since 
the 1970s.  

For the purposes of determining whether a claim is well 
grounded, the credibility of the evidence is to be presumed.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Under these 
circumstances, the Board concludes that the veteran's claim 
of entitlement to service connection for PTSD is well 
grounded.  See Cohen, 10 Vet. App. at 137.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic 
headache disability is not reopened.  

A well-grounded claim not having been submitted, service 
connection for hypertension is denied.  

To the extent that the claim for service connection for PTSD 
is well grounded, the appeal is granted.  


REMAND

PTSD

The VA has a duty to assist veterans who have submitted a 
well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps, 126 F.3d at 1468-1469.  This duty to assist 
includes the duty to develop facts when indicated by the 
record.  EF v. Derwinski, 1 Vet. App. 324 (1991); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  The development of 
facts includes an obligation to obtain medical records, 
especially those within the control of the federal 
government.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
duty to assist may also include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has not adequately 
assisted the veteran in the development of his well-grounded 
claim for service connection for PTSD.  Specifically, the RO 
has not attempted to verify the veteran's claimed in-service 
stressors.  As the veteran has presented a plausible claim 
for service connection for PTSD, verification of his claimed 
in-service stressors must be accomplished.  

Nonservice-Connected Pension
Under The Provisions Of 38 C.F.R. § 3.321(b)(2)

According to the November 1998 rating action, in adjudicating 
the veteran's claim for nonservice-connected pension 
benefits, including under the provision of 38 C.F.R. 
§ 3.321(b)(2), the RO has considered the following 
nonservice-connected disabilities:  hypertension (10%), 
vascular migraine headaches (10%), PTSD (0%), a chronic 
stomach disorder manifested by nausea and vomiting (0%), 
post-operative deviated nasal septum with maxillary sinusitis 
(0%), warts on the feet and body (0%), and a disability 
characterized by leg cramps due to Agent Orange exposure 
(0%).  At this time, the veteran has no service-connected 
disabilities.  

In the notice of disagreement which was received at the RO in 
December 1998, the veteran explained that he has been granted 
SSA benefits.  The veteran attached a copy of a letter 
furnished to him by the SSA which indicates that the agency 
determined, based on his statements and medical records, that 
he is disabled and that he first became eligible for 
disability benefits in August 1998.  According to this 
letter, the veteran had reported that he was disabled due to 
his high blood pressure, migraine headaches, blackouts, 
kidney stones, and back problems.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that an evaluation must be performed 
under the Schedule for Rating Disabilities to determine the 
percentage of impairment caused by each disability.  Roberts 
v. Derwinski, 2 Vet. App. 387, 389 (1992).  This means that 
the RO has the responsibility of identifying all disabilities 
which a veteran currently has, determining whether or not 
they are permanent in nature, and assigning a schedular 
evaluation for each one of them under the VA Rating Schedule.  
Furthermore, the VA has a duty to the veteran, in cases 
involving nonservice-connected pension benefits, to provide 
"a thorough contemporaneous medical examination, one which 
takes into account prior medical records, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Roberts at 390 (citing 38 U.S.C.A. § 5107(a) and 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)); Grantham 
v. Brown, 8 Vet. App. 228, 235 (1995).

The Board acknowledges that, in the present case, the claims 
folder contains a report of a VA general medical examination 
completed in August 1998.  Significantly, however, the 
totality of the medical evidence of record, including the 
August 1998 VA general medical examination, does not appear 
to be sufficient to rate adequately all of the veteran's 
disabilities.  In this regard, the Board notes that the RO 
has not considered any genitourinary problems (e.g., kidney 
stones), orthopedic trouble (including back problems), or 
neurological disorders (such as blackouts) that the veteran 
may have.  Thus, prior to an adjudication of the veteran's 
claim for nonservice-connected pension benefits, including 
under the provisions of 38 C.F.R. § 3.321(b)(2), the Board 
concludes that a remand is necessary for further evidentiary 
development, including a VA evaluation.  

As the Board has discussed, the veteran has been awarded SSA 
disability benefits.  The claims folder, however, does not 
contain the private medical records used as support for the 
SSA grant.  In this regard, the Board notes that the Court 
has held that, although the SSA decisions are not controlling 
for VA purposes, they are pertinent to the adjudication of a 
claim for VA benefits, and that the VA has a duty to assist 
the veteran in gathering SSA records.  Collier v. Derwinski, 
1 Vet. App. 413 (1991); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  On 
remand, therefore, an attempt should be made to obtain these 
records, if available.  

In light of the above considerations, the case is REMANDED 
for the following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
to provide any additional information 
about his claimed stressors while serving 
in Vietnam.  Such information should 
contain as much detail as possible 
regarding the alleged in-service 
stressors, to specifically include such 
detail as the dates, precise locations, 
and an itemized description of events, 
exact units involved, names of 
casualties, and identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, unit assignments, and any other 
identifying details.  This information 
should include all known details 
regarding the incidents described by the 
veteran in his written statements and at 
the August 1998 VA PTSD examination.  

2.  The veteran is hereby informed that 
the Court has held that asking him to 
provide the underlying facts, i.e., the 
names of individuals involved, the 
dates, and the places where the claimed 
events occurred, does not constitute 
either an impossible or an onerous task.  
Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran is hereby advised 
that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events he claims to 
have experienced, and he must be asked 
to be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  He should also be advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service, such as 
statements of fellow service members.  
Failure to supply the requested 
information may result in the denial of 
the claim.  38 C.F.R. § 3.158 (1999). 

3.  After receipt of the veteran's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary and a copy of 
the veteran's DD 214 and all associated 
service documents should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (hereinafter USASCRUR), 
7798 Cissna Road, Springfield, Virginia 
22150.  USASCRUR should be requested to 
verify the occurrence of the incidents 
and any indication of the veteran's 
involvement therein.  If USASCRUR is 
unable to provide the specific 
information requested, they should be 
asked to direct the RO to any additional 
appropriate sources.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.

4.  Following the receipt of a response 
from USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor(s) which it has determined 
is/are established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.

5.  If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, the veteran should be afforded 
a VA psychiatric examination to determine 
the nature of any psychiatric disorder 
found.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study; the 
examination report should reflect that 
such a review was made.  In determining 
whether or not the veteran has PTSD due 
to an in-service stressor, the 
psychiatrist is hereby notified that he 
or she may rely upon only the verified 
history detailed in the reports provided 
by the USASCRUR and the RO.  If the 
examiner believes that PTSD was caused by 
an in-service stressor, he or she must 
identify which stressor detailed is 
responsible for the conclusion.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  To develop properly the veteran's 
pension claim, the RO should contact the 
SSA to obtain copies of the medical 
records used to support an award of 
disability benefits.  The RO should 
associate with the veteran's claims 
folder any records received from the SSA.  
If the requested medical records are 
unavailable, a notation to that effect 
should be made in the veteran's claims 
folder.  

8.  In addition, the veteran should be 
asked to provide a list of all private 
and VA medical treatment that he has 
received for his various disorders in 
recent years.  After obtaining the list 
and securing the proper authorizations, 
where necessary, the RO should obtain 
copies of all of the records of treatment 
from the sources listed by the veteran 
which are not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims 
folder.  

9.  Thereafter, VA social and industrial 
survey should be conducted in order to 
clarify the veteran's educational and 
employment history.  The social worker 
should review the claims file prior to 
the survey.  The social worker should 
elicit and set forth pertinent facts 
regarding the veteran's educational and 
employment history.  

10.  In addition, the veteran should be 
scheduled for a VA general medical 
examination which is broad enough to 
cover all diseases, injuries and residual 
conditions that are suggested by the his 
complaints, symptoms, or findings at the 
time of examination.  The Board is 
particularly interested in medical 
findings regarding the nature and 
severity of the following disabilities 
that he may have:  hypertension, vascular 
migraine headaches, PTSD, a chronic 
stomach disorder manifested by nausea and 
vomiting, post-operative deviated nasal 
septum with maxillary sinusitis, warts on 
the feet and body, a disability 
characterized by leg cramps due to Agent 
Orange exposure, a disability causing 
blackouts, kidney stones, and back 
problems.  All complaints or symptoms 
having a medical cause should be covered 
by a definite diagnosis.  All necessary 
tests, as well as any other recommended 
examinations, should be conducted and all 
clinical manifestations attributable to 
each disability should be reported in 
detail.  The examining physician should 
be given access to the veteran's claims 
file for a sufficient period of time 
prior to the examination to allow for a 
complete review of the record.  The 
examiner should describe in detail the 
impact, if any, that the veteran's 
medical conditions (singularly or in 
combination) have on his employability.

11.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
reports must be returned to the examiners 
for corrective action.  

12.  After completion of the above, the 
RO should re-adjudicate the veteran's 
claim for service connection for PTSD and 
for nonservice-connected pension 
benefits, including pursuant to 38 C.F.R. 
§ 3.321(b)(2).  With regard to the 
veteran's nonservice-connected pension 
claim, the RO should assign a schedular 
rating for each of his disabilities and 
review his claim in light of his 
educational and occupational background 
and with consideration of the "average 
person" standard under 38 U.S.C.A. § 
1502(a)(1) as well as the 
"unemployability" standard under 38 
C.F.R. §§ 3.321, 3.340, 3.342, 4.17.  If 
the determinations remain unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no further action until 
he is informed, but he does have the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  By this Remand, the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable.  The purpose of this Remand is to obtain 
clarifying information.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THERESA M. CATINO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


